Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1, 13, and 28 have been amended. Claim 3 was canceled. 
Status of Claims
Claims 1, 2, 4 - 16, 19, 21 – 29, 34, 61 – 64 are rejected. 
Response to Arguments
The following is in responsive to remarks submitted by applicant on 04/20/2021.
	The applicant argues that the person of ordinary skill in the art (POSA) would recognize that Chen and Pham use ‘conventional materials’, and would not be able to take the inventive step in using the innovative material combination of SDC and Ni-BZCYYb. Further, the applicant argues that this makes the recitation of SDC and Ni-BZCYYb patentable. Additionally, the applicant traverses the examiner’s prior suggestion that the patentability may rely on unexpected results by stating the science of the instant application using the innovative material combination is patentably distinct from the science of the cited prior art.
	The examiner agrees that the newly claimed material combination of SDC and Ni-BZCYYb is not suggested or made obvious over the materials taught in Chen and Pham. However, the combination of SDC and Ni-BZCYYb as well as the beneficial impact on cell performance has been disclosed previously in the prior art of applicant’s own work [0116](newly cited Yang in the below rejection of claim 1)[pg. B662 para. 7, 8](newly cited Liu IV in the below rejection of claim 13). With one of ordinary skill in the art being aware of the synergistic 
	Next, the applicant argues that while the applicant’s own work teaches using an electron blocking layer to increase the OCV of the SDC electrolyte it would require a higher operation temperature (>600ºC) as a result of the low ionic conductivity of zirconia-based electrolytes. The impact of this being that the new fuel cell can operate at a lower temperature with a high OCV and high efficiency. 
	The examiner acknowledges the applicant’s argument, and notes the deficiency that the zirconia based electrolyte has in comparison to the SDC electrolyte. However, the discussed electron blocking function of SDC is known in the newly cited art, and would be within the skill of one of ordinary skill in the art. 
	The applicant makes the statement that the previous rejection claiming that the fuel cell of the prior art being able to operate at a very low water content is an error as the prior art using different materials than the present invention would not be able to operate under these conditions. Further, the applicant states that the prior art is silent on the feature of low water content as the state of the art is to use high water content to reduce coking. Lastly, it is stated that it is the new catalyst and anode structure of claims 5 and 28 that enable this feature. 
	The examiner notes this distinction, and the previous rejection has been withdrawn. However, the materials claimed materials providing the ability to operate at a low water content are known in the art as well as their impact on reducing coking. Then, the operation of a SOFC with low water content does not provide a patentable distinction over the prior art. More detail is given in the rejection below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 – 6, 8, 28, 62 - 64 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, and Liu, US20140227624A1.

Regarding claim 1, Yang teaches a fuel cell (fuel cell)[0053] comprising:
an anode (anode)[0053] comprising - a doped ceria catalyst (a barium zirconate-cerate co-doped with Y and Yb, Ni-BZCYYb, catalyst layer)[0032]; sameria-doped ceria 
an electrolyte (electrolyte)[para. 0150 lines 6 – 8] comprising: an oxygen ion transporting solid oxide fuel cell (SOFC) electrolyte material (rapid transport of protons and oxide ions)[0054][0098]; and a proton transporting SOFC electrolyte material (rapid transport of protons and oxide ions)[0054][0059][0096]; and a cathode (cathode)[0032]; wherein the ratio of oxygen ion transporting SOFC electrolyte material to proton transporting SOFC electrolyte material is approximately 1:10 (ratio of proton conducting and oxygen conducting electrolyte material)[0100]; and 
wherein the fuel cell is configured to directly utilize a hydrocarbon fuel source (direct use of hydrocarbons as a fuel source)[0004][0055][0106]  at temperatures of between approximately 200 ºC to approximately 400 ºC (data point at 400C, and by broadest reasonable interpretation of the graphed relationship the ability for utilization of hydrocarbon fuel resulting in lower conductivities outside of the graphed temperature range is taught)[fig. 2.1A].  
Yang does not teach using SDC in the anode, or the electrolyte oxygen ion conducting material to proton conducting material to be contained in a ratio of 1:10
However, Yang does teach that the combination of an SDC electrolyte with a Ni-BZCYYB anode to provide higher coking tolerance to the anode material therefore increasing operating current [0117]. Additionally, Yang recognizes that the adjusting the electrolyte material ratio impacts water absorption capabilities of the electrolyte material [0099] as well as proton/oxygen ion transport properties [0098][0099].
Day teaches a SOFC using a nickel compound anode material containing SDC [0008][0044] as well as the combination of a nickel alloy and ceria-based material to provide a 
Liu teaches an electrolyte for use in a SOFC wherein a proton transporting SOFC electrolyte material (SSZ)[0007] is used in combination with the oxygen ion transporting SOFC electrolyte (SDC)[0007], and wherein the ratio of oxygen ion transporting SOFC electrolyte material (SDC thickness)[0022] to proton transporting SOFC electrolyte material (SSZ thickness)[0022] is approximately 1:10 (1-5:10-50)[0022]. The configuration taught in Liu significantly increases the energy conversion of efficiency and power density compared with cells with a SDC-based electrolyte without a zirconia-based electrolyte film [0008]. Then it would have been obvious to one skilled in the art before the filing date to combine the teaching of a ratio of proton/oxygen transporting electrolyte material as in Liu with the electrolyte material of Yang to increase energy conversion and power density. 

Regarding claim 2, combined Yang teaches the fuel cell of Claim 1.
Further, Yang teaches wherein the anode comprises: 
an anode functional layer (AFL) (Ni-BZCYYb surface coating)[0032]; 
an anode support layer (ASL) (Ni-YSZ anode with inner BZCYYb infiltrated)[0032]; and 
anode reforming layer (ARL) (Ni-BZCYYb catalyst layers)[0032] that is configured for wet and dry reforming of the hydrocarbon fuel source (dry and steam processing of carbon containing fuels)[0055].
Regarding claim 4, combined Yang teaches the fuel cell of Claim 2. 
Further, Yang teaches wherein the AFL (Ni-BZCYYb surface coating)[0032] and ASL layers comprise the Ni-BaZro.1 Ceo.7Yo.1Ybo.103-6 (Ni-YSZ anode with inner BZCYYb infiltrated)[0032].

Regarding claim 5, combined Yang teaches the fuel cell of Claim 2. 
Further, Yang teaches wherein the ARL layer comprises the doped ceria catalyst (Ni-BZCYYb catalyst layers)[0032]; 
wherein the fuel cell is configured to directly utilize methane as the hydrocarbon fuel source (dry or steam processing of methane)[0058]; 
wherein the ARL layer is configured to: supply water to the methane forming a methane and water fuel source for the fuel cell (Ni-BZCYYb catalyst layers supply water to the hydrocarbon fuel to dilute fuel acting as a water supply)[0111][0112][0115]; and 
convert the methane and water as the hydrocarbon fuel source into H2 and CO for introduction to the ASL layer (dry or steam processing of methane into syngas)[0058]; thus providing for recycling of water (water is produced at the active sites of the anode)[0112][0113]; and wherein the fuel cell is further configured to directly utilize the methane and water fuel source with a water content of approximately 3% or less (water content of the steam used being 3%)[0115]

Regarding claim 6, combined Yang teaches the fuel cell of Claim 5. 
Further, Day teaches wherein the ASL layer is impregnated with the SDC (anode material containing SDC) [0008][0044].

Regarding claim 8, combined Yang teaches the fuel cell of Claim 5. 
Further, Yang teaches wherein the doped ceria catalyst comprises Ni and Ru doped ceria (doping catalyst ABO3- with Ru to improve catalytic activity)[0081](Ni-ABO-3)[0079].

Regarding claim 28, Yang teaches a fuel cell (fuel cell)[0053] comprising: 
an anode (anode)[0053] comprising - a doped ceria catalyst (Ni-BZCYYb surface coating)[0032]; and Ni-BaZro.1Ceo.7Yo.1Ybo.103-6 (Ni-BZCYYb)(Ni-BZCYYb inner coating)[0032]; 
an electrolyte (electrolyte)[0032]; and a cathode (cathode)[0032]; and 
wherein the fuel cell is configured to directly utilize a methane (dry or steam processing of methane)[0058] based and water fuel source with a water content of approximately 3% or less (dry propane)[0111] while operating with a current density of at least 200 mA/cm2 (300 mA/cm2)[0116] and an open circuit voltage of 0.75 V at temperatures of 500°C (OCV)[0116][fig. 2.16] or less for two hours or more (100 hours)[0116] without deactivation (SOFC with a unique ability to resist deactivation at low temperatures 500 – 700 ºC)[0106].  
Yang does not teach sameria-doped ceria (SDC) in the anode, wherein the ratio of oxygen ion transporting SOFC electrolyte material to proton transporting SOFC electrolyte material is approximately 1:10.
Day teaches a SOFC using a nickel compound anode material containing SDC [0008][0044] as well as the combination of a nickel alloy and ceria-based material to provide a more coking tolerant anode material [0007][0008]. Both Day and Yang recognize a synergistic effect between SDC and Ni-based anodes having higher coking tolerance. Then it would have 
Liu teaches an electrolyte for use in a SOFC wherein a proton transporting SOFC electrolyte material (SSZ)[0007] is used in combination with the oxygen ion transporting SOFC electrolyte (SDC)[0007], and wherein the ratio of oxygen ion transporting SOFC electrolyte material (SDC thickness)[0022] to proton transporting SOFC electrolyte material (SSZ thickness)[0022] is approximately 1:10 (1-5:10-50)[0022]. The configuration taught in Liu significantly increases the energy conversion of efficiency and power density compared with cells with a SDC-based electrolyte without a zirconia-based electrolyte film [0008]. Then it would have been obvious to one skilled in the art before the filing date to combine the teaching of a ratio of proton/oxygen transporting electrolyte material as in Liu with the electrolyte material of Yang to increase energy conversion and power density. 

Regarding claim 62, combined Yang teaches the fuel cell of claim 2. 
Further, Yang teaches wherein the cathode comprises a cathode layer (porous cathode)[0150], the fuel cell formed by a process comprising: 
forming the anode support layer (ASL) (Ni-YSZ support)[0150]; forming the anode functional layer (AFL) on a top of the ASL (BZCYYb on Ni-YSZ support)[0150]; forming an electrode layer on a top of the AFL layer (YSZ disk)[0150]; co-firing the ASL, AFL, and electrode layers (co-firing thin layer disposed on anode support)[0150]; forming the cathode layer on a top of the electrode layer (forming the LSCF slurry on buffer layer); co-firing the ASL, AFL, electrode, and cathode layers (co-firing layers)[0150]; forming the anode reforming 

Regarding claim 63, combined Yang teaches the process of claim 62. 
Further, Yang teaches comprising contacting a buffer layer material with a top of the electrode layer (forming a buffer layer)[0150].

Regarding claim 64, combined Yang teaches the process of claim 62. 
Further, Day teaches comprising impregnating the ASL layer with Sm0.52CeO1.9 (anode material containing SDC) [0008][0044].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, Liu, US20140227624A1, as applied to claim 5 above, and in further view of Bae, US20130273456A1.

Regarding claim 7, combined Yang teaches the fuel cell of Claim 5. 
Combined Yang does not teach, wherein the AFL and ASL layers have a pore structure; and wherein the AFL layer has a finer pore structure than the ASL layer.
Bae teaches a SOFC wherein the AFL and ASL layers have a pore structure; and wherein the AFL layer has a finer pore structure than the ASL layer [0010] to improve the flow of fuel gas [0035].  It would have been obvious to one skilled in the art at the time of filling to combine the anode structure of the combined Yang with the pore structure of Bae to increase the flow of fuel gas. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, Liu, US20140227624A1, as applied to claim 5 above, and in further view of Finnerty, US20090023050A1 and Hibino, Science Direct.

Regarding claim 9, combined Yang teaches the fuel cell of Claim 5. 
Combined Yang does not teach wherein the doped ceria catalyst comprises Ni and Ru supported ceria.
Finnerty teaches wherein the doped ceria catalyst comprises Ni and Ru supported ceria [0040][0043] to improve the structural properties of the catalyst against decay. Hibino teaches wherein the doped ceria catalyst comprises Ni and Ru doped ceria (Ru – Ni –GDC)(Pg. 2534 Paragraph 2) as well as the Ni-Ru-GDC having improved discharge properties (Results and Discussion Pg. 2353 paragraph 2). It would have been obvious to one skilled in the art at the time of invention to combine the catalyst layer of Yang with the Ni and Ru supported ceria of Finnerty along with the Ni and Ru doped ceria of Hibino to improve discharge properties as well as structural decay resistance.

Regarding claim 10, combined Yang teaches the fuel cell of Claim 5. 
Combined Yang does not teach wherein the doped ceria catalyst comprises Ni and Ru doped ceria and Ni and Ru supported ceria.
Finnerty teaches wherein the doped ceria catalyst comprises Ni and Ru supported ceria [0040][0043] to improve the structural properties of the catalyst against decay. Hibino teaches wherein the doped ceria catalyst comprises Ni and Ru doped ceria (Ru – Ni –GDC)(Pg. 2534 .

Claims 11, 12, 23, and 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, Liu, US20140227624A1, as applied to claim 5 above, and in further view of Chen, US20110081596A1.

Regarding claim 11, combined Yang teaches the fuel cell of claim 5. 
Combined Yang does not teach wherein at least a portion of the dopants are ions dispersed on a surface of the ceria.
Chen teaches a SOFC for low temperature direct use of hydrocarbons [0003] wherein wherein at least a portion of the dopants are ions dispersed on a surface of the ceria (SDC nanoparticles are attached to the porous Ni-SDC anode substrate)[0020]. Further, Chen teaches the electrode architecture to improve the cell characteristics [0020][0026][0030]. Then, it would have been obvious to one skilled in the art before the filing date to combine the position of dopants as taught in Chen to further improve the cell characteristics of combined Yang. 

Regarding claim 12, combined Yang teaches the fuel cell of claim 5. 
Combined Yang does not teach wherein the doped ceria comprises nanofibers.
Chen teaches a SOFC for low temperature direct use of hydrocarbons [0003] wherein the doped ceria comprises nanofibers (nanoparticles forming oxygen ion paths)[0031]. Further, Chen teaches the electrode architecture to improve the cell characteristics [0020][0026][0030]. Then, it would have been obvious to one skilled in the art before the filing date to combine the nanofibers as taught in Chen to further improve the cell characteristics of combined Yang. 

Regarding claim 23¸ combined Yang teaches the fuel cell of claim 1. 
Further, Chen teaches a SOFC for low temperature direct use of hydrocarbons [0003] wherein the cathode comprises hollow oxide nanofibers (nanoparticles forming nanostructured ion paths in the cathode)[0023][0031]. Then, it would have been obvious to one skilled in the art before the filing date to combine the nanofibers as taught in Chen to further improve the cell characteristics of combined Yang. 
Regarding claim 25, combined Yang teaches the fuel cell of claim 23. 
Further, Chen teaches wherein the nanofibers comprise one or more materials selected from the group consisting of PrBa0.5Sr0.5Co1.5Fe0.5O5+ δ, La0.6Sr0.4Co0.2Fe0.8O3, PrBa0.5Sr0.5Co2O6, and Sm0.5Sr-0.5CoO3 (Sm0.5Sr-0.5CoO3)[0031].

Regarding claim 26, combined Yang teaches the fuel cell of claim 23. 
Further, Chen teaches comprising nanoparticles residing on an outer surface of the hollow oxide nanofibers [0020][0031].

Regarding claim 27, combined Yang teaches the fuel cell of claim 26, 
0.1Ce0.9O2, Pr2Ni0.5Mn0.5O4 (SDC nanoparticles) [0020][0031].

Claims 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, Liu, US20140227624A1, Bae, US20130273456A1, Liu (IV) “An Efficient SOFC Based on Samaria-Doped Ceria (SDC) Electrolyte” Crnivec, EP2926904A1, Finnerty, US20090023050A1 and Hibino, Science Direct.

Regarding claim 13, Yang teaches a fuel cell (fuel cell)[0053], comprising: 
a layered anode (layered anode)[0041][0053] comprising: 
an anode functional layer (AFL) comprising Ni-BaZro.Ceo.7Yo.1Ybo.1_O3 (Ni-BZCYYb) (Ni-BZCYYb surface coating)[0032], and having a pore structure (porous anode)[0032]; an anode support layer (ASL) comprising Ni-BZCYYb (Ni-BZCYYb inner coating)[0032], and; 
an anode reforming layer (ARL) comprising a doped ceria catalyst (Ni-BZCYYb catalyst layers)[0032] and configured for wet (wet propane)[0115] and dry reforming (dry propane)[0111] of a hydrocarbon fuel source (doped ceria catalyst anode structure for reforming hydrocarbons)[0081][0109][0110]; 
an electrolyte layer comprising: an oxygen ion transporting solid oxide fuel cell (SOFC) electrolyte material; and a proton transporting SOFC electrolyte material (rapid transport of protons and oxide ions)[0054][0098]; and a cathode (cathode)[0032]; 

Yang does not teach using SDC in the anode functional layer (AFL) or in the anode support layer (ASL), the ASL having a courser pore structure than the AFL pore structure, and the electrolyte oxygen ion conducting material to proton conducting material to be contained in a ratio of 1:10, wherein Ni-BZCYYb and SDC at an interface between the AFL and electrolyte layer form an electron blocking layer, thereby reducing unwanted electron leakage current through the electrolyte layer and increasing the ionic transference number of the electrolyte laver, and wherein the doped ceria catalyst is selected from the group consisting of Ni and Ru doped ceria, Ni and Ru supported ceria, and a combination thereof; and wherein the sum of Ni and Ru by weight is approximately 10 % or less.  
However, Yang does teach that the combination of an SDC electrolyte with a Ni-BZCYYB anode to provide higher coking tolerance to the anode material therefore increasing operating current [0117]. Additionally, Yang recognizes that the adjusting the electrolyte material ratio impacts water absorption capabilities of the electrolyte material [0099] as well as proton/oxygen ion transport properties [0098][0099].
Day teaches a SOFC using a nickel compound anode material containing SDC [0008][0044] as well as the combination of a nickel alloy and ceria-based material to provide a more coking tolerant anode material [0007][0008]. Both Day and Yang recognize a synergistic effect between SDC and Ni-based anodes having higher coking tolerance. Then it would have been obvious try to one skilled in the art before the filing date to combine the teaching for 
Bae teaches a SOFC wherein the AFL and ASL layers have a pore structure; and wherein the AFL layer has a finer pore structure than the ASL layer [0010] to improve the flow of fuel gas [0035].  It would have been obvious to one skilled in the art at the time of filling to combine the anode structure of the combined Yang with the pore structure of Bae to increase the flow of fuel gas. 
Liu IV teaches an SOFC wherein Ni-BZCYYb (Ni-BZCYYb anode)[pg. B661 para. 4] and SDC at an interface between the AFL and electrolyte layer form an electron blocking layer (SDC electrolyte film and composite anode form an electron blocking layer)[pg. B662 para. 7], thereby reducing unwanted electron leakage current through the electrolyte layer and increasing the ionic transference number of the electrolyte laver (interfacial phase showing excellent voltage efficiency)[pg. B661 para. 4]. Then it would have been obvious to one skilled in the art before the filing date to combine the teaching for an electron blocking layer as in Liu IV with the SDC and Ni-BZCYYb interphase to improve voltage efficiency. 
Finnerty teaches wherein the doped ceria catalyst comprises Ni and Ru supported ceria [0040][0043] to improve the structural properties of the catalyst against decay. Hibino teaches wherein the doped ceria catalyst comprises Ni and Ru doped ceria (Ru – Ni –GDC)(Pg. 2534 Paragraph 2) as well as the Ni-Ru-GDC having improved discharge properties (Results and Discussion Pg. 2353 paragraph 2). It would have been obvious to one skilled in the art at the time of invention to combine the catalyst layer of Yang with the Ni and Ru supported ceria of Finnerty along with the Ni and Ru doped ceria of Hibino to improve discharge properties as well as structural decay resistance.
Crnivec teaches wherein the sum of Ni and Ru by weight is approximately 10% or less (1.06 % Ni)[0164] (1% Ru) [0171] as an allowable amount of dopant to maintain catalytic properties. Then it would have been obvious to one skilled in the art at the time of filing to create the ceria doped catalyst of Yang with the weight % of Crnivec as a matter of routine optimization.

Regarding claim 14, combined Yang teaches the fuel cell of claim 13.
Further, Crnivec teaches wherein Ni is present at approximately 5% by weight of the ARL (1.06% Ni)[0164] (3% Ni + CO)[0163]  as a stable concentration for surface enrichment [0182].

Regarding claim 15 combined Yang teaches the fuel cell of claim 13.
Further, Hibino teaches wherein Ru is present at approximately 5% by weight of the ARL (Ru- Ni- GDC with 3% wt Ru) (Pg. 2533 Results and Discussion Paragraph 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, Liu, US20140227624A1, Bae, US20130273456A1, Liu (IV) “An Efficient SOFC Based on Samaria-Doped Ceria (SDC) Electrolyte” Crnivec, EP2926904A1, Finnerty, US20090023050A1 and Hibino, Science Direct as applied to claim 13 above, and further in view of Chen, US20110081596A1.

Regarding claim 16, combined Yang teaches the fuel cell of claim 13, 
Combined Yang does not teach wherein the doped ceria includes an oxygen vacancy near one of the Ni or Ru dopants dispersed as ions on the surface of the ceria.
Chen teaches a SOFC for low temperature direct use of hydrocarbons [0003] wherein the doped ceria includes an oxygen vacancy near one of the Ni or Ru dopants dispersed as ions on the surface of the ceria [0020][0031][Fig. 2]. Further, Chen teaches the electrode architecture to improve the cell characteristics [0020][0026][0030]. Then, it would have been obvious to one skilled in the art before the filing date to combine the position of dopants as taught in Chen to further improve the cell characteristics of combined Yang. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, and Liu, US20140227624A1 as applied to claim 1, and further in view of Ahn, US20130011768A1.

Regarding claim 19, combined Yang teaches, the fuel cell of claim 1, 
Further, Yang teaches wherein the oxygen ion transporting SOFC electrolyte material comprises sameria-doped ceria (SDC)[0020]
Combined Yang does not teach wherein the proton transporting SOFC electrolyte material comprises barium yttrium zirconate.
Ahn teaches wherein the proton transporting SOFC electrolyte material comprises barium yttrium zirconate (electrolyte material BZY)[0013]. Then it would have been obvious to one skilled in the art at the time of filing to use the BYZ electrolyte taught in Ahn in the electrolyte material of combined Yang as a simple substitution for the electrolyte of combined Yang. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, and Liu, US20140227624A1 as applied to claim 1, and further in view of Liu III, US20130209904A1 (further Liu III).

Regarding claim 21, Chen with combined technical features of Liu teach the fuel cell of claim 1.
Combined Yang does not teach wherein the electrolyte comprises alternating layers of the oxygen ion transporting SOFC electrolyte material and the proton transporting SOFC electrolyte material.
Liu III teaches wherein the electrolyte comprises alternating layers of the oxygen ion transporting SOFC (SOFC – O) electrolyte material and the proton transporting SOFC (SOFC – H) electrolyte material ([0064][0065][Fig. 4] as well as alternating proton and oxygen ion transporting electrolytes allowing for improve methane reforming potential [0021]. It would have been obvious to one skilled in the art at the time of filling to combine the layered electrolyte of Liu III with the electrolyte of combined Yang to improve fuel efficiency. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, Liu, US20140227624A1, and Liu III, US20130209904A1 as applied to claim 21, and further in view of Liu II, US20130196247A1.

Regarding claim 22, combined Yang teaches the fuel cell of claim 21.
Combined Yang does not teach wherein grain boundaries between the oxygen ion transporting SOFC electrolyte material and the proton transporting SOFC electrolyte material are substantially vertical.
Further, Liu II teaches wherein grain boundaries between the oxygen ion transporting SOFC electrolyte material and the proton transporting SOFC electrolyte material (BZCYYb electrolyte having both proton transporting and oxygen ion transporting abilities) are substantially vertical [fig. 4C] as well as increased density [0070]. It would have been obvious to one skilled in the art at the time of filling to combine the vertical configuration of grain boundaries in Liu II with the electrolyte of combined technical features of Chen, Liu, and Liu III to increase density. 

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, Liu, US20140227624A1, and Chen, US20110081596A1 as applied to claim 23 above, and further in view of Kim, US20120107683A1.

Regarding claim 24, combined Yang teaches the fuel cell of claim 23. 
Combined Yang does not teach wherein the nanofibers have an average outer diameter between 200 nm and 400 nm and an average inner diameter between 50 nm and 150 nm.
Kim teaches wherein the nanofibers have an average outer diameter between 200 nm and 400 nm and an average inner diameter between 50 nm and 150 nm (100 nm – 3 µm)[0051]. Kim teaches that this size range results in improves ion transport [0051]. It would have been obvious .

Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, and Liu, US20140227624A1 as applied to claim 5 above, and further in view of, Liu (IV) “An Efficient SOFC Based on Samaria-Doped Ceria (SDC) Electrolyte”.

Regarding claim 29, combined Yang teaches the fuel cell of claim 5.
Further, Yang teaches wherein the fuel cell is further configured to directly utilize hydrocarbon fuel (utilizing propane) and yield a peak power density of 0.368 W/cm2 at temperatures of 500° C or less (0.6 W/cm2 at 650ºC)[0160][fig. 2.10].
Additionally, it can be seen in Liu IV power densities at different temperatures for SOFC’s at 500° C being capable of a power density of 0.35 – 0.60 W/cm2 at OCV’s from 0.5 – 0.8 V [fig. 2b]. 

Regarding claim 34, combined Yang teaches the fuel cell of claim 28. 
Further, Yang teaches wherein the fuel cell is further configured to directly utilize hydrocarbon fuel (utilizing propane) and yield a peak power density of 0.368 W/cm2 at temperatures of 500° C. or less (0.6 W/cm2 at 650ºC)[0160][fig. 2.10].
Additionally, it can be seen in Liu IV power densities at different temperatures for SOFC’s at 500° C being capable of a power density of 0.35 – 0.60 W/cm2 at OCV’s from 0.5 – 0.8 V [fig. 2b]. 

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US20100112408A1, Day, US20100167169A1, and Liu, US20140227624A1 as applied to claim 1 above, and further in view of Sung, KR101702217B1.

Regarding claim 61, combined Yang teaches the fuel cell of claim 1.
Combined Yang does not teach wherein the cathode is formed by the process of: electrospinning an oxide material; calcining the electrospun oxide material, resulting in a mat of hollow oxide nanofibers; flooding the mat of hollow oxide nanofibers with a mixture containing a binder and a solvent; drying the mat of hollow oxide nanofibers; and bonding the mat of hollow oxide nanofibers to an electrolyte layer.
Sung teaches wherein the cathode is formed by the process of: electrospinning an oxide material; calcining the electrospun oxide material (ceramic oxide) [0029], resulting in a mat of hollow oxide nanofibers [0029][0054][0100]; flooding the mat of hollow oxide nanofibers with a mixture containing a binder and a solvent [0061][0101]; drying the mat of hollow oxide nanofibers [0061]; and bonding the mat of hollow oxide nanofibers to an electrolyte layer [0070]. Sung teaches the electrospun fibers being capable of improved structural stability resulting in life extension of the battery [0029].
It would have been obvious to one skilled in the art at the time of filling to combine the cathode structure of combined Yang with the electrospinning process of Sung to increase the life expectancy of the SOFC. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796